BASKIN, Judge.
This appeal challenges an arbitration award involving uninsured motorist provisions of appellant’s insurance policy entered upon the concurrence of two arbitrators. Although he did participate in discussions1 other than those on the issue of costs, the third arbitrator did not have an opportunity to express his vote, nor did he join in the final award. We find any error which may have occurred to be harmless and affirm. Weeki Wachee Orchid Gardens, Inc. v. Florida Inland Theaters, Inc., 239 So.2d 602 (Fla.2d DCA 1970); §§ 682.05 and 682.06(3), Fla.Stat. (1975).
We also affirm the decision of the trial court awarding attorney’s fees to the insured. Travelers Insurance Co. v. Horton, 366 So.2d 1204 (Fla.3d DCA 1979); Bankers & Shippers Insurance Co. v. Gonzalez, 234 So.2d 693 (Fla.3d DCA 1970); and § 627.428, Fla.Stat. (1975).
The decision of the trial court denying petition to vacate award of arbitration is affirmed.

. After the hearing, all discussions were conducted by individual telephone calls.